Exhibit 10(w)

HUMANA INC.

STOCK OPTION AND RESTRICTED STOCK AGREEMENT

AND AGREEMENT NOT TO COMPETE OR SOLICIT

UNDER THE AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

THIS AGREEMENT (“Agreement”) made as of                      by and between
HUMANA INC., a corporation duly organized and existing under the laws of the
State of Delaware (hereinafter referred to as the “Company”), and
                    , an employee of the Company (hereinafter referred to as
“Grantee”).

WITNESSETH:

WHEREAS, the Amended and Restated 2003 Stock Incentive Plan (the “Plan”), for
certain employee and non-employee Directors of the Company and its subsidiaries
was approved by the Company’s Board of Directors (the “Board”) and stockholders;
and

WHEREAS, the Company desires to grant to Grantee i) an option to purchase shares
of common stock of the Company and ii) restricted shares of common stock of the
Company in accordance with the Plan.

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and Grantee agree as follows:

I. OPTION GRANT

A. Grant of Option. The Company hereby grants to Grantee, as a matter of
separate inducement and agreement and not in lieu of salary or other
compensation for services, a Non-Qualified Stock Option to purchase             
shares of the $.16 2/3 par value common stock of the Company (“Common Stock”) at
the purchase price of $             per share (the “Option”) exercisable on the
terms and conditions set forth herein.

B. Term. The term of the Option shall commence upon the date of grant,
                    , and shall expire on                      (“Expiration
Date”).

C. Vesting of Option. Except as otherwise set forth herein, this Option shall be
exercisable by Grantee or his/her personal representative on and after the first
anniversary of the date hereof in cumulative annual installments of one-third of
the number of Shares covered hereby.

D. Effect of Termination of Employment.

1. If the employment of Grantee by the Company is terminated for Cause, all the
rights of Grantee under this Agreement, whether or not exercisable, shall
terminate immediately.

2. If the employment of Grantee is terminated for any reason other than for
Cause, Retirement, death or Disability, unless otherwise specified herein, all
the rights of Grantee under this Agreement then exercisable shall remain
exercisable at any time within ninety (90) days after the date of such
termination, but in no event beyond the Expiration Date.

 

- 1 -



--------------------------------------------------------------------------------

3. In the event of Grantee’s Retirement, (i) to the extent that this Option (or
portion hereof) is exercisable as of the date of such Retirement, this Option
(or portion hereof) shall be exercisable at any time within two (2) years after
the date of Retirement, but in no event beyond the Expiration Date, and only to
the extent the Option (or portion hereof) was exercisable at the date of
Retirement, and (ii) to the extent that this Option (or portion hereof) is not
exercisable as of the date of such Retirement, this Option (or portion hereof)
shall continue to vest and become exercisable as if the Grantee were continuing
to provide services to the Company or a Subsidiary, as applicable, and this
Option (or portion hereof) shall be exercisable at any time within two (2) years
following the date on which this Option (or portion hereof) becomes vested and
exercisable, but in no event beyond the Expiration Date.

4. In the event of death or Disability of Grantee while in the employ of the
Company, this Option shall become immediately exercisable and shall remain
exercisable by Grantee or the person or the persons to whom those rights pass by
will or by the laws of descent and distribution or, if appropriate, by the legal
representative of the Grantee or the estate of the Grantee at any time within
two (2) years after the date of such death or Disability, regardless of the
Expiration Date.

5. In the event of a Change in Control, the Option granted in Section I shall
become fully vested and immediately exercisable in its entirety. In addition,
Grantee will be permitted to surrender for cancellation within sixty (60) days
after a Change in Control, any portion of this Option to the extent not yet
exercised and Grantee will be entitled to receive a payment in an amount equal
to the excess, if any, of (x) the greater of (1) the Fair Market Value on the
date of surrender of the Shares subject to this Option or portion thereof
surrendered, or (2) the Fair Market Value, as Adjusted, of the Shares subject to
this Option or portion thereof surrendered, over (y) the aggregate purchase
price for such Shares under this Option or portion thereof surrendered. The form
of payment shall be determined by the Committee. In the event Grantee’s
employment with the Company is terminated other than for Cause within three
(3) years following a Change in Control, each Option held by the Grantee that
was exercisable as of the date of termination of the Grantee’s employment or
service shall remain exercisable for a period ending the earlier of the second
anniversary of the termination of the Grantee’s employment or the Expiration
Date.

E. Exercise of Option.

1. This Option shall be exercisable only by written notice to the Secretary of
the Company at the Company’s principal executive offices, or through the on-line
procedure to such broker-dealer as designated by the Company, by Grantee or
his/her legal representative as herein provided. Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed, or authorized electronically, by Grantee or his/her legal
representative, as applicable.

2. The purchase price shall be paid as follows:

a) In full in cash upon the exercise of the Option; or

b) By tendering to the Company shares of the Common Stock of Company owned by
him/her prior to the date of exercise and having an aggregate Fair Market Value
equal to the cash exercise price applicable to his/her Option

c) A combination of I.E.(2)(a) and I.E.(2)(b) above; or

d) Through the cashless exercise provisions of the designated broker-dealer as
described in the procedures communicated to the Grantee by the Company.

 

- 2 -



--------------------------------------------------------------------------------

3. Federal, state and local income and employment taxes and other amounts as may
be required by law to be collected by the Company (“Withholding Taxes”) in
connection with the exercise of this Option shall be paid pursuant to the Plan
by Grantee prior to the delivery of any Common Stock under this Agreement. The
Company shall, at the Grantee’s election, withhold delivery of a number of
Shares with a Fair Market Value as of the exercise date equal to the Withholding
Taxes in satisfaction of the Grantee’s obligations hereunder.

II. RESTRICTED STOCK GRANT

A. Purchase and Sale of Common Stock. Subject to the terms and conditions
hereinafter set forth, and in accordance with the provisions of the Plan, the
Company hereby grants to Grantee, and Grantee hereby accepts from the Company
                     Shares (“Award”). The purchase price, if any, for the
Shares shall be determined by the Committee, but shall not be less than par
value of $.16 2/3 per share.

B. Restrictions on Non-Vested Shares. Until such time as the Shares purchased
hereunder have vested in accordance with Section II.C. (Shares which are not
vested are referred to herein as “Restricted Stock”), such Restricted Stock may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated. In addition, such Restricted Stock shall be subject to forfeiture
in accordance with the provisions of Section II.D. Except for the restrictions
provided for in this Section II., Grantee shall have all of the rights of a
stockholder with respect to Restricted Stock including, but not limited to, the
right to vote; provided that any cash or in-kind dividends paid with respect to
Restricted Stock shall be withheld by the Company and shall be paid to Grantee,
without interest, only when, and if, such Restricted Stock shall become vested
(“Dividends”).

C. Vesting of Shares.

1. None of the Restricted Stock shall vest until                      , the
third anniversary of the date hereof, at which time it shall vest in full.

2. Notwithstanding the foregoing, upon (i) the death or Disability of Grantee,
or (ii) a Change in Control, all restrictions shall lapse and the Restricted
Stock and Dividends shall thereafter be immediately transferable and
non-forfeitable.

3. Upon the Restricted Stock becoming vested, such Shares shall be free of all
restrictions provided for in this Section II.

D. Forfeiture. Upon the termination of Grantee’s employment with the Company
prior to the time the Restricted Stock has vested pursuant to Section I.C.,
other than a termination in the event of Grantee’s Retirement, the Restricted
Stock and Dividends shall thereupon be forfeited immediately by Grantee. In the
event of Grantee’s Retirement, any Restricted Stock with respect to which
restrictions have not lapsed as of the date of Retirement shall continue to vest
in accordance with Section I.C. as if

 

- 3 -



--------------------------------------------------------------------------------

the Grantee were continuing to provide services to the Company or a Subsidiary,
as applicable; provided, however, that the Committee may determine, in its sole
discretion, that the restrictions on some or all of such Restricted Stock held
by the Grantee as of the date of Retirement shall immediately lapse.

E. Retention of Stock Certificate. Notwithstanding that Grantee has been awarded
the Restricted Stock on the date hereof, the Company has caused all Restricted
Stock to be issued in book entry format or under a Certificate representing the
Restricted Stock prior to vesting. If a Certificate is issued, it shall bear the
following legend:

“The Shares represented by this certificate have been issued pursuant to the
terms of the Humana Inc. 2003 Amended and Restated Stock Incentive Plan and may
not be sold, assigned, transferred, discounted, exchanged, pledged or otherwise
encumbered or disposed of in any manner except as set forth in the terms of the
agreement embodying the award of such Shares.”

Upon the vesting of the Restricted Stock, Grantee shall have the right to
receive a Certificate evidencing such vested stock, shall receive any Dividends
and shall have the right to have the legend provided for above removed from the
Certificate representing such vested Shares.

F. Taxes. Federal, state and local income and employment taxes and other amounts
as may be required by law to be collected by the Company (“Withholding Taxes”)
in connection with the vesting of an Award shall be paid by Grantee prior to the
issuance of a Certificate representing the Shares. The Company shall, at the
Grantee’s election, withhold delivery of Certificates representing a number of
Shares with a Fair Market Value as of the vesting date equal to the Withholding
Taxes in satisfaction of the Grantee’s obligations hereunder.

III. AGREEMENT NOT TO COMPETE AND AGREEMENT NOT TO SOLICIT

A. Agreement Not To Compete. Grantee hereby covenants and agrees that for a
period commencing on the date hereof and ending twelve (12) months after the
effective date of Grantee’s termination of employment with the Company, Grantee
shall not, directly or indirectly, personally, or as an employee, officer,
director, partner, member, owner, material shareholder, investor or principal
of, or consultant or independent contractor with, another entity, engage in
business with, be employed by, or render any consultation or business advice or
other services with respect to, any business which provides or offers products
or services which compete with any Company Business, in any geographic areas in
which the Company and/or any of its affiliates is then currently doing Company
Business.

B. Agreement Not To Solicit. Grantee hereby covenants and agrees that for a
period commencing on the date hereof and ending twelve (12) months after the
effective date of Grantee’s termination of employment with the Company, Grantee,
directly or indirectly, personally, or as an employee, officer, director,
partner, member, owner, material shareholder, investor or principal of, or
consultant or independent contractor with, another entity, shall not:

1. Interfere with the relationship of the Company and/or any of its affiliates
and any of its employees, agents, representatives, consultants or advisors.

 

- 4 -



--------------------------------------------------------------------------------

2. Divert, or attempt to cause the diversion from the Company and/or any of its
affiliates, any Company Business, nor interfere with relationships of the
Company and/or any of its affiliates with its policyholders, agents, brokers,
dealers, distributors, marketers, sources of supply or customers.

3. Solicit, recruit or otherwise induce or influence any employee of the Company
and/or any of its affiliates to accept employment in any business which competes
with the Company Business, in any of the geographic areas in which the Company
and/or any of its affiliates is then currently doing Company Business.

C. Definitions.

For purposes of Sections II.A and B, the following definitions apply.

1. “Company Business” shall mean any business related to a service or product
offered by the Company and/or any of its affiliates during the two-year period
immediately preceding the Grantee’s termination date that Grantee engaged in or
rendered any consultation or business advice or other services with respect to,
during Grantee’s employment with the Company and/or any of its affiliates.

2 “Geographic area” shall mean any state, commonwealth or territory of the
United States or any equivalent entity in any foreign country.

D. Effect of Termination of Employment.

1. In the event Grantee voluntarily resigns or is discharged by Company with
Cause at any time prior to the vesting of the Restricted Stock, the prohibitions
on Grantee set forth herein shall remain in full force and effect.

2. In the event Grantee is discharged by Company other than with Cause prior to
the vesting herein of the Restricted Stock, the prohibitions set forth in
Section III.A. shall remain in full force and effect only if the Company, solely
at its option, pays to Grantee an amount at least equal to Grantee’s then
current annual base salary, whether such amount is paid pursuant to this
provision or pursuant to any other severance or separation plan or other plan or
agreement between Grantee and Company.

3. In the event Grantee is discharged by Company prior to vesting herein of the
Restricted Stock, the prohibitions set forth in Section III.B. above shall
remain in full force and effect.

4. After the vesting of the Restricted Stock, the prohibitions on Grantee set
forth herein shall remain in full force and effect, except as otherwise provided
in Section III.D.

E. Effect Of Change In Control.

1. In the event of a Change in Control, the prohibitions on Grantee set forth in
Section III.A. shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Grantee’s employment termination
date with the Company or its successor, to the Grantee an amount at least equal
to Grantee’s then current annual base salary, plus Grantee’s maximum potential
bonus pursuant to any

 

- 5 -



--------------------------------------------------------------------------------

bonus plan in which Grantee participated as of the date of the Change in
Control. Such sums shall be in addition to any other amounts paid or payable to
Grantee with respect to other change in control agreements.

2. In the event of a Change in Control, the prohibitions on Grantee set forth in
Section III.B. shall remain in full force and effect.

F. Governing Law. Notwithstanding any other provision herein to the contrary,
the provisions of this Section III of the Agreement, shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Kentucky without
regard to its conflicts or choice of laws rules or principles that might
otherwise refer construction or interpretation of this Section III to the
substantive law of another jurisdiction.

G. Injunctive Relief; Invalidity of Any Provision. Grantee acknowledges that
(1) his or her services to the Company are of a special, unique and
extraordinary character, (2) his or her position with the Company will place him
or her in a position of confidence and trust with respect to the operations of
the Company, (3) he or she will benefit from continued employment with the
Company, (4) the nature and periods of restrictions imposed by the covenants
contained in this Sections III hereof are fair, reasonable and necessary to
protect the Company, (5) the Company would sustain immediate and irreparable
loss and damage if Grantee were to breach any of such covenants, and (6) the
Company’s remedy at law for such a breach will be inadequate. Accordingly,
Grantee agrees and consents that the Company, in addition to the recovery of
damages and all other remedies available to it, at law or in equity, shall be
entitled to seek both preliminary and permanent injunctions to prevent and/or
halt a breach or threatened breach by Grantee of any covenant contained in
Section III hereof. If any provision of this Section III is determined by a
court of competent jurisdiction to be invalid in whole or in part, it shall be
deemed to have been amended, whether as to time, area covered or otherwise, as
and to the extent required for its validity under applicable law, and as so
amended, shall be enforceable. The parties further agree to execute all
documents necessary to evidence such amendment.

IV. MISCELLANEOUS PROVISIONS

A. Binding Effect & Adjustment. This Agreement shall be binding and conclusive
upon each successor and assign of the Company. Grantee’s obligations hereunder
shall not be assignable to any other person or entity. It is the intent of the
parties to this Agreement that the benefits of any appreciation of the
underlying Common Stock during the term of the Award shall be preserved in any
event, including but not limited to a recapitalization, merger, consolidation,
reorganization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction, or other change in corporate structure affecting the
Shares, as more fully described in Section 4.6 of the Plan. All obligations
imposed upon Grantee and all rights granted to Grantee and to the Company shall
be binding upon Grantee’s heirs and legal representatives.

 

- 6 -



--------------------------------------------------------------------------------

B. Amendment. This Agreement may only be amended by a writing executed by each
of the parties hereto.

C. Governing Law. Except as to matters of federal law and as otherwise provided
herein, this Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware without regard to its conflict of laws rules.
This Agreement shall also be governed by, and construed in accordance with, the
terms of the Plan.

D. No Employment Agreement. Nothing herein confers on the Grantee any rights
with respect to the continuance of employment or other service with the Company,
nor will it interfere with any right the Company would otherwise have to
terminate or modify the terms of Grantee’s employment or other service at any
time.

E. Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any relevant jurisdiction, or would
disqualify this Option or Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan, it
shall be stricken and the remainder of the Agreement shall remain in full force
and effect.

F. Defined Terms. Any term used herein and not otherwise defined herein shall
have the same meaning as in the Plan. Any conflict between this Agreement and
the Plan will be resolved in favor of the Plan. Any disputes or questions of
right or obligation which shall result from or relate to any interpretation of
this Agreement shall be determined by the Committee. Any such determination
shall be binding and conclusive upon Grantee and any person or persons claiming
through Grantee as to any rights hereunder.

G. Execution. If Grantee shall fail to execute this Agreement, either manually
with a paper document, or through the online grant agreement procedure with the
Company’s designated broker–dealer, and, if manually executed, return the
executed original to the Secretary of the Company, the Award shall be null and
void. The choice of form will be at the Company’s discretion.

IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has executed this Agreement,
each as of the day first above written.

 

               “Company” ATTEST:       HUMANA INC. BY:   

 

     

BY:

  

 

[Name]          [Name]    [Title]          [Title]             “Grantee”      
  

 

         [Name]

 

- 7 -